NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



YINZI JIN, LMT,                          )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-2426
                                         )
DEPARTMENT OF HEALTH,                    )
                                         )
             Appellee.                   )
                                         )

Opinion filed March 27, 2019.

Appeal from the Board of Massage
Therapy of the Department of Health.

Thomas P. Altman of Law Offices of
James J. Altman, New Port Richey, for
Appellant.

Christine E. Lamia, Chief Appellate
Counsel, Florida Department of Health,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.



NORTHCUTT, CASANUEVA, and SILBERMAN, JJ., Concur.